DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
4/12/2022. In Applicant’s amendment, claims 1, 2, 6, 11, 12, and 16 were amended.
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 7-9 that Rathod and Atanda do not disclose the amended features of the first real-time activity record comprising a first user intent that is generated from the first request using an intent naming scheme and determining, by the server computing device, an intended transaction corresponding to the second request using a semantic knowledge graph, comprising traversing the semantic knowledge graph using a second user intent generated from the second request using the intent naming scheme. Examiner respectfully disagrees. Rathod, in paragraph 36, teaches “enabling 115 sever(s) to receive, store, process structured updated status and/or requests and/or user data and/or automatically monitor track, record, store & process user's activities,” paragraph 62 teaches, “processing request data may comprising formatting, indexing text data mining including text categorization, text clustering, concept/entity extraction, production of granular taxonomies, sentiment analysis, document summarization, and entity relation modeling (i.e., learning relations between named entities),” and paragraph 320 teaches “User can manually and/or automatically or dynamically can also … inferring or recognizing user's need or requirements” Rathod additionally teaches that requests may be done in real-time in paragraph 44. As such, Rathod discloses storing user actions and requests (activity record), producing taxonomies and relations models (intent naming scheme) and teaches automatic inferring or recognizing a user’s needs (intent). Rathod further discloses in paragraph 36, “enable user to access dedicate interface, web site, web page, application, service, apparatus, method, system, object, plug-in, integrated button, device, network, platform, framework, database, server for dynamically establishing structured updated status, request(s) or purpose specific connection(s) and/or automatically determined and present prospective connection(s) based on monitoring, tracking & storing of user's activities, actions, events, transactions” and paragraph 40 teaches “request(s) data 401 may comprises user input(s) and/or user selections of/from keyword(s), user selections via one or more types of controls including list, … criteria, conditions, rules, search syntax, characters, words, phrases, sentence, commands, dictionaries, thesaurus, semantic syntax, structured query language (SQL) query, message, content, data structure, … query or question, categories, taxonomies, structured data, database fields, database, user properties, attributes, context data, … and any combination thereof.” Noting the access or request automatically determined based on the monitoring, tracking and storing teaching a second user request and second user intent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Rathod, US Publication No. 20190052701 A1, hereinafter Rathod in view of
Atanda et al, US Publication No. 2019/0253431 A1, hereinafter Atanda. As per,
	
Claims 1, 11
Rathod teaches
A computerized method for synchronizing user activity across a plurality of digital channels, the method comprising: /
A system for synchronizing user activity across a plurality of digital channels, the system comprising: a server computing device communicatively coupled to a user device and a database over a network, the server computing device configured to:
receiving, by a server computing device, a first request corresponding to a first user activity on a first digital channel via a user device; (Rathod fig. 1 noting the user’s mobile client device 151; [0036] “Mechanisms of the invention may enabling user to post structured updated status and/or requests based on inputting & selecting pre-created or updated or collaboratively updated generalized or standardized parts of structured updated status and/or requests including types of activities, actions, events, transactions, purposes, user actions, named entities, nodes, items, objects, fields, rules, syntax, locations, keywords, categories, date(s) & time(s) and enabling 115 sever(s) to receive”)
storing, by the server computing device, a first real-time activity record corresponding to the first request in a database, the first real-time activity record comprising a first user intent that is generated from the first request using an intent naming scheme; (Rathod figs. 18A-18B; [0036] “enabling 115 sever(s) to receive, store, process structured updated status and/or requests and/or user data and/or automatically monitor track, record, store & process user's activities, actions, events, transactions, interactions, senses, behavior, communications, collaborations, sharing, participations, workflows, tasks & requirements” [0044] “requesting, determining, connecting may conducting in real time and/or near real time;” [0062] “processing request data may comprising formatting, indexing text data mining including text categorization, text clustering, concept/entity extraction, production of granular taxonomies, sentiment analysis, document summarization, and entity relation modeling (i.e., learning relations between named entities);” [0320] “User can manually and/or automatically or dynamically can also … inferring or recognizing user's need or requirements”)
updating, by the server computing device, a user profile based on the first real-time activity record; (Rathod [0036] “enabling 115 sever(s) to receive, store, process structured updated status and/or requests and/or user data and/or automatically monitor track, record, store & process user's activities, actions, events, transactions, interactions, senses, behavior, communications, collaborations, sharing, participations, workflows, tasks & requirements”)
[…]
determining, by the server computing device, an intended transaction corresponding to the second request using a semantic knowledge graph, comprising traversing the semantic knowledge graph using a second user intent generated from the second request using the intent naming scheme; (Rathod [0036] “enable user to access dedicate interface, web site, web page, application, service, apparatus, method, system, object, plug-in, integrated button, device, network, platform, framework, database, server for dynamically establishing structured updated status, request(s) or purpose specific connection(s) and/or automatically determined and present prospective connection(s) based on monitoring, tracking & storing of user's activities, actions, events, transactions;” [0040] “request(s) data 401 may comprises user input(s) and/or user selections of/from keyword(s), user selections via one or more types of controls including list, … criteria, conditions, rules, search syntax, characters, words, phrases, sentence, commands, dictionaries, thesaurus, semantic syntax, structured query language (SQL) query, message, content, data structure, … query or question, categories, taxonomies, structured data, database fields, database, user properties, attributes, context data, … and any combination thereof”)
generating, by the server computing device, a customized digital activity based on the user profile and determined intended transaction; (Rathod [0036] “enable user to access dedicate interface, web site, web page, application, service, apparatus, method, system, object, plug-in, integrated button, device, network, platform, framework, database, server for dynamically establishing structured updated status, request(s) or purpose specific connection(s) and/or automatically determined and present prospective connection(s) based on monitoring, tracking & storing of user's activities, actions, events, transactions, behavior, senses, communications, collaborations, participations, workflows & tasks with other user(s) of one or more networks, web sites, applications, services, servers, devices, databases for messaging, communication, collaboration, ask questions, provide answers, provide human services, provide and/or receive search results, share contents, collaboratively conduct searching, matching, payments, purchasing, consulting, and like”)
and generating, by the server computing device, for display the customized digital activity on the user device.  (Rathod [0036] “enable user to access dedicate interface, web site, web page, application, service, apparatus, method, system, object, plug-in, integrated button, device, network, platform, framework, database, server for dynamically establishing structured updated status, request(s) or purpose specific connection(s) and/or automatically determined and present)
Rathod does not explicitly teach
receiving, by the server computing device, a second request corresponding to a second user activity on a second digital channel via the user device; 
Atanda however in the analogous art of personal information management teaches
receiving, by the server computing device, a second request corresponding to a second user activity on a second digital channel via the user device; (Atanda [0219] “A key concept behind PDS is 'controlled push' and 'informed pull' i.e. the customer engages in a controlled pushing out of their personal information out, but they can also pull information in by requesting data from different sources, based on the customer's own criteria”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Rathod’s user information sharing and management to include receiving a second request corresponding to a second activity in view of Atanda in an effort to provide users greater possibilities in controlling and exploiting their personal data (see Atanda ¶ [0201] & MPEP 2143G).
Claims 2, 12
Rathod still teaches a second real-time activity record and second user intent. Rathod does not explicitly teach
wherein the server computing device is further configured to store a second real-time activity record corresponding to the second request in the database, the second real-time activity record comprising the second user intent.  
Atanda however in the analogous art of personal information management teaches
wherein the server computing device is further configured to store a second real-time activity record corresponding to the second request in the database, the second real-time activity record comprising the second user intent.  (Atanda [0174] “The invention is a system for assigning data groups 26 to different identity states of an entity which may take the form of a realtime, dynamically changing authentication framework using different persona states to manage the access rights of third parties to the data groups 26 structure and content that can also change dynamically in realtime”)
The rationales to modify/combine the teachings of Rathod with/and the teachings of Atanda are presented in the examining of claims 1, 11 and incorporated herein.
Claims 3, 13
Rathod teaches
wherein the server computing device is further configured to update the user profile based on the second real-time activity record.  (Rathod fig. 9; [0369] “FIG. 9 illustrates user interface for providing & updating user status. 910 when user clicks on “Update My Status” button, user is presented with interface for providing details of updated status including what, when, how, why, who, where & when aspects related to/of updated status. Update Status of User may related to user's one or more activities, actions, transactions, events, locations, plan, availability, services, presence information”)
Claims 4, 14
Rathod teaches
wherein the semantic knowledge graph comprises a plurality of entity capability models.  (Rathod [0062] “processing request data may comprising formatting, indexing text data mining including text categorization, text clustering, concept/entity extraction, production of granular taxonomies, sentiment analysis, document summarization, and entity relation modeling (i.e., learning relations between named entities), text analytics including information retrieval, lexical analysis to study word frequency distributions, pattern recognition, tagging/annotation, information extraction, data mining techniques including link and association analysis, visualization, and predictive analytics to turn text into data for analysis via application of natural language processing (NLP) and analytical methods, analysis of data including process of inspecting, cleaning, transforming, and modeling data with the goal of discovering useful information, suggesting conclusions, and supporting decision making”)
Claims 5, 15
Rathod teaches
wherein the first real-time activity record comprises a time stamp corresponding to the first request.  (Rathod [0036] “Mechanisms of the invention may enabling user to … requests based on inputting & selecting pre-created or updated or collaboratively updated generalized or standardized parts of structured updated status and/or requests including types … date(s) & time(s)”)
Claims 6, 16
Rathod teaches
wherein the server computing device is further configured to determine the intended transaction based on the first request and the second request, including traversing the semantic knowledge graph using the first user intent and the second user intent.  (Rathod figs. 18A-18B; [0036]; [0040]; [0062] [0320]; [0155] “real time identifying, searching, matching, filtering, processing, inferring, determining, suggesting, presenting, sending, sharing & providing prospective or candidate connections including one or more types of contextual connectable users & entities based on one or more or combination and/or permutations of keywords or parts of structured updated status/request(s) provided by user(s)”)
Claims 7, 17
Rathod teaches
wherein the server computing device is further configured to generate for display the customized digital activity on the first digital channel via the user device.  (Rathod [0036] “enable user to access dedicate interface, web site, web page, application, service, apparatus, method, system, object, plug-in, integrated button, device, network, platform, framework, database, server for dynamically establishing structured updated status, request(s) or purpose specific connection(s) and/or automatically determined and present)
Claims 8, 18
wherein the server computing device is further configured to generate for display the customized digital activity on the second digital channel via the user device.  (Rathod fig. 1; [0205 ] “Mobile device 135 may include one or more other client applications that are configured to receive content from another computing device;” [0209] “Network 120 is configured to couple mobile device 135, 151 & Personal Computer 125 & 152, as well as other client devices;” [0227] “115 Central server enabling 151, 152, 125 & 135 user(s) to post structured updated status and/or requests based on inputting & selecting pre-created or updated or collaboratively updated generalized or standardized parts of structured updated status and/or requests including types of activities, actions, events, transactions, … enabling to search, match, determine, select & present prospective, suggested, candidate, matched, relevant & contextual connections or connectable 151, 152, 125 & 135 user(s)”)
Claims 9, 19
wherein the server computing device is further configured to generate for display the customized digital activity on a second user device.  (Rathod fig. 1; [0205 ] “Mobile device 135 may include one or more other client applications that are configured to receive content from another computing device;” [0209] “Network 120 is configured to couple mobile device 135, 151 & Personal Computer 125 & 152, as well as other client devices;” [0227] “115 Central server enabling 151, 152, 125 & 135 user(s) to post structured updated status and/or requests based on inputting & selecting pre-created or updated or collaboratively updated generalized or standardized parts of structured updated status and/or requests including types of activities, actions, events, transactions, … enabling to search, match, determine, select & present prospective, suggested, candidate, matched, relevant & contextual connections or connectable 151, 152, 125 & 135 user(s)”)
Claims 10, 20
Rathod teaches
[…] via a second user device.  (Rathod fig. 1)
Rathod does not explicitly teach
wherein the server computing device is further configured to receive the second request corresponding to the second user activity on the second digital channel […].   
Atanda however in the analogous art of personal information management teaches
wherein the server computing device is further configured to receive the second request corresponding to the second user activity on the second digital channel […].  (Atanda [0219] “A key concept behind PDS is 'controlled push' and 'informed pull' i.e. the customer engages in a controlled pushing out of their personal information out, but they can also pull information in by requesting data from different sources, based on the customer's own criteria”)
The rationales to modify/combine the teachings of Rathod with/and the teachings of Atanda are presented in the examining of claims 1, 11 and incorporated herein.




	
	
	
	






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200342348 A1; Oskar van Deventer et al, Standards for multi-stream and multi-device media synchronization, 2016.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624